department of the treasury employer_identification_number person to contact -id contact telephone numbers uil internal_revenue_service p box cincinnati oh number release date date date legend grantor c grantor d grantor e corporation x dollars amount y dollars amount z dollars amount dear we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you are a nonprofit corporation exempt from taxation under sec_501 c of the internal_revenue_code_of_1986 and classified as a public charity under sec_509 and sec_170 a vi of the code you have carried on a program of public solicitation and exempt_activities for years and you expect to attract a significant amount of public support in the future you fully anticipate that you will meet the one-third support_test in the year preceding the year that the grant will be made without the benefit of exclusions of any unusual grants you are entirely funded by contributions from e employees and you donate the contributions charities that are exempt under sec_501 c of the code your board_of directors is made up of a group of diverse individuals with an array of expertise in their respective career fields the co-trustees of grantors c and d desire to engage in a bargain sale with you where you will receive shares of non-voting stock of e that will represent approximately thirty percent of the total value of all issued and outstanding shares of e stock the shares of stock have an estimated value of y dollars these shares will be sold to you in exchange for a promissory note in the principal_amount of z dollars having a year term and bearing interest at a rate greater than or equal to the long term_applicable_federal_rate in effect for the month in which the letter catalog number 58230y promissory note is issued the promissory note will require interest payments to be made at least annually but will not require any principal payments until the maturity_date of the note this sale will result in a charitable gift to you of approximately x dollars the grant will assist you in furthering your tax-exempt purposes and enable you to expand your charitable initiatives the grant will be made to you as an inter_vivos transfer in the sense that the grantors' existence will not terminate after the grant is made however you compare the grant to a bequest because it is a one-time transfer of funds to you and no other grants are expected to be made the only conditions prior to receipt of the grant are that the grant is classified as an unusual grant that you continue to be exempt under sec_501 c of the code and classified as a public charity under sec_509 and sec_170 a vi of the code and written approval of the grant be provided by the beneficiaries additionally the grantors will have previously entered into a shareholders agreement in which provides e and the non-selling shareholders a right_of_first_refusal upon any sale of stock however the grantors will not have any input with respect to whether the right is exercised since the grantors nor any other disqualified_person with respect to the grantors will have control_over e or you due to its size the grant will adversely affect your status as normally being publicly supported under sec_170 a vi for the applicable_period you state the grant is unusual and unexpected as the grantors have made no previous grants to you and have no intention of making future grants the grantors did not create you and are not in a position of authority as a foundation_manager or otherwise with respect to you or at any point during your existence neither the grantors nor any disqualified_person with respect to the grantors have exercised do exercise or will exercise direct or indirect control_over you additionally the grant is not being made by anyone standing in a relationship to the grantors which is described in sec_4946 c through a g of the code sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include whether the contribution was made by a person who letter catalog number 58230y a created the organization b previously contributed a substantial part of its support or endowment c stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 d directly or indirectly exercised control_over the organization or e was in a relationship described in sec_4946 c through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law the grant meets the requirements of sec_1_170a-9 because the grant is from a disinterested party and the grant was attracted by reason of your publicly supported nature the grant is unusual or unexpected with respect to the amount letter catalog number 58230y the grant will adversely affect your status as normally being publicly supported the grant meets the requirements of sec_1_509_a_-3 based on the following facts and circumstances the grantors are a disinterested party in that a b c and d did not create you b b c and d have not previously contributed a substantial part of your support or endowment c b c and d do not stand in a position of authority with respect to you d b c and d do not directly or indirectly exercise control_over you e b c and d were not in a relationship described in sec_4946 c through a g with someone listed in items a b cord above the grant is similar to an inter_vivos transfer resulting from a bargain sale of marketable_securities this notice cannot rule on the bargain sale transaction however the transfer via bargain sale is a one-time transaction to you before which and after which no additional grants are expected to be made by the grantors to you the grant will consist of non-voting shares of e and will enable you to expand your charitable activities you have carried on an actual program of public solicitation and exempt_activities for many years and you have been able to attract a significant amount of public support you expect to attract a significant amount of public support after the grant prior to the year in which the contribution will be received you expect to meet the one third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c you have a representative governing body as described in sec_1_509_a_-3 your board_of directors is comprised of individuals with an array of expertise in their respective career fields that ensure the board has sufficient diversity and is well governed no material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer for all the forgoing reasons the grant should be characterized as an unusual grant within the meaning of sec_1_509_a_-3 letter catalog number 58230y we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58230y
